Citation Nr: 1707305	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye condition other than lattice degeneration (retinal degeneration) and vitreous floaters and flashes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before a Veterans Law Judge at a May 2012 videoconference hearing, and a transcript of this hearing is of record.  The Veteran was notified in February 2015 that the Veterans Law Judge who conducted his hearing has since retired and that he has the right to a new hearing, but he did not respond within 30 days.

In October 2012 and June 2015, in pertinent part, the Board remanded the issues of entitlement to service connection for a bilateral eye condition, epididymitis, and a prostate condition.  In May 2016, the RO granted service connection for benign prostatic hypertrophy and prostatitis; epididymitis-orchitis with erectile dysfunction; bilateral eye lattice degeneration and vitreous floaters and flashes; and special monthly compensation based on loss of a creative organ.  Since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.   


FINDINGS OF FACT

The Veteran's remaining diagnosed eye disorders are presbyopia, myopia and astigmatism, types of refractive error or congenital or developmental defects so not diseases or injuries within the meaning of applicable legislation for disability compensation purposes, and there is no medical indication of additional disability due to superimposed disease or injury.


CONCLUSION OF LAW

The criteria for service connection for presbyopia, myopia and astigmatism have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish entitlement to service connection for a claimed disability, the evidence must show the disability resulted from a disease or an injury incurred in or aggravated by the Veteran's active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Stated somewhat differently, service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253(1999). 

Service connection also may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303 (d). 

Reviewing the Veteran's service treatment records (STRs), the July 1980 enlistment examination report shows that he had 20/20 vision.  In December 1986, the Veteran received treatment for right corneal abrasion after sustaining a cut from a windshield wiper.  

In April 2001, the Veteran complained of blurry vision.  The clinical note indicated a refractive error of the right eye of -1.00-0.25 x 92 and left eye -0.75 -0.25 x 90 which gave corrected vision of 20/20 each eye.  He was prescribed eyewear.  

In March 2004, optometry clinical notes show that the Veteran complained of problems with long distance focusing.  On examination he had a refractive error of the right eye of -0.50 -0.50 x 94 and left eye of -0.50 -0.50 x 86, which gave corrected vision of 20/20 each eye.  Lattice degeneration was noted in each eye.  He indicated that he had no eye pain with a vague history of flashes, floaters.

In January 2007, he reported a watery discharge from his eyes.  A series of ophthalmology diagnostic tests were performed.  The diagnosis was refractive error-myopia.  

In March 2007, during treatment for upper respiratory infection the Veteran reported watery discharge, mucous discharge and itching.  In May 2007, the Veteran reported that he had no eyesight problems.  

The initial post service VA examination was conducted in December 2007.  The examiner noted a refractive error right eye of -0.75 and left eye of -0.75 which gave corrected vision of 20/20 each eye.  Reading adds of +1.25 to each eye which gave near vision of Jaeger 1 print each eye.  Goldmann fields were found.  There was a slight contraction of the field for each eye.  There was no noted retinal degeneration.  

VA medical records dated in December 2009 include diagnoses of myopic astigmatism and lattice degeneration in each eye with no holes and pinhole (PH) vision of 20/20. 

At the May 2012 video conference, the Veteran testified that he suffers from blurred vision and headaches as a result of eye trauma sustained in service.  Additionally, he maintains that he was first diagnosed with retinal degeneration in service.  The Veteran complained of blurred vision, eye pain, and itchiness. 

A VA examination was conducted in November 2015 to identify and determine the etiology of all diagnosed eye disorders.  The VA examiner explained that lattice degeneration (a retinal degeneration) usually develops at the age of 20.  It is usually asymptomatic and rarely causes problems or need treatment.  He found that retinal degeneration and lattice degeneration were likely related to military service.  He also found that the Veteran's vitreous flashes and floaters were more than likely a result of aging that had onset during service.  

The ophthalmologist noted that the Veteran had developmental refractive error and age related presbyopia.  The examiner commented that neither condition changed beyond its natural progression.  The examiner stated that the Veteran's complaints of blurred vision was corrected with standard eyeglasses, noting that he was able to read a Jaeger 1 print with each eye when wearing corrective lens. 

The examiner also found that the Veteran's corneal abrasion and complaints of itching and eye pain had resolved with no residuals.  The cornea was normal on examination.  

In May 2016, the RO granted service connection for bilateral eye lattice degeneration and vitreous floaters and flashes.

In regard to the remaining bilateral eye diagnoses, presbyopia, myopia, and astigmatism are types of refractive error of the eye and, along with congenital or developmental defects, are not considered diseases or injuries within the meaning of applicable legislation and, therefore, cannot be service connected.  See 38 C.F.R. §§ 3.303 (c), 4.9.  The United States Court of Appeals for Veterans Claims (Court), however, has recognized that congenital diseases, though not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

A precedent opinion of VA's General Counsel held that a disease that is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but nonetheless could be service connected if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, could not be service connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service connected.  See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)). 

This General Counsel opinion, therefore, states that service connection for a congenital disease can only be awarded on the basis of aggravation since the presumption of soundness can never apply to a congenital disease.  The presumption of soundness states that, upon entering service, an individual will be presumed sound, "except as to defects, infirmities, or disorders noted at [entry], or where clear and unmistakable evidence demonstrates that the injury or disease existed before [service] and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306. 

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396(2009), however, the Court recently held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection can be established for a congenital disease by finding that it was incurred in service. 

Here, though, the remaining eye disorders that have been diagnosed are a type of refractive error, so necessarily cannot be service connected under the purview of 38 C.F.R. §§ 3.303 (c), 4.9. 

Moreover, although the Veteran had normal (20/20) visual acuity when entering the military in 1981, he started using glasses in 2001, which in turn indicated his visual acuity without glasses was no longer normal.  However, the glasses returned his visual acuity to normal (20/20) with this correction, as evidenced by his evaluation and treatment for the remainder of military service.  So even recognizing the Veteran received glasses while in the military is not, in turn, tantamount to concluding he now has additional disability due to aggravation during service by superimposed disease or injury because his vision, albeit with this correction, is still ultimately the same.  That is to say, there is no medical indication the Veteran's vision worsened beyond its natural progression as a result of his military service so as to, in turn, result in additional disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Independent medical evidence is needed to support a finding that a disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246(1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402(1995).  In Verdon v. Brown, 8 Vet. App. 529(1996), the Court held that the presumption of aggravation does not attach even where the disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service. 

Moreover as to any residual disability from the corneal abrasion noted during service, the VA ophthalmologist in 2015, found there were no residual effect from the abrasion and the cornea was normal.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Mere pain or in this case itching, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The fact that the Veteran was prescribed glasses while in the military to correct his visual acuity is not in dispute, rather, only whether this was the result of his military service or, instead, due to other unrelated factors like the natural progression (namely, decline) in his vision over time.  And, again, with the benefit of glasses, his vision is no worse now than it was when he entered the military.  

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for service connection for the remaining eye disorders including presbyopia, myopia and astigmatism, so there is no reasonable doubt to resolve in his favor and his claim must be denied.  38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49(1990). 


ORDER

The claim for service connection for eye disorders to include residuals of corneal abrasion, presbyopia, myopia and astigmatism is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


